ACCEPTED
                                                                                               03-15-000428-cv
                                                                                                       6591984
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                          8/20/2015 7:13:22 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                              CAUSE NO. 03-15-00428-CV

                                                                            FILED IN
                            IN THE COURT OF APPEALS                  3rd COURT OF APPEALS
                        FOR THE THIRD DISTRICT OF TEXAS                  AUSTIN, TEXAS
                                    AT AUSTIN                        8/20/2015 7:13:22 PM
                                                                       JEFFREY D. KYLE
                                                                             Clerk
                                   BERNARD MORELLO,
                                       Appellant,

                                             v.

                                  THE STATE OF TEXAS,
                                       Appellee.



                      On Appeal from Cause No. D-1-GV-06-000627
                       353rd judicial District Court, Austin, Texas
                             The Honorable Rhonda Hurley


            UNOPPOSED MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

       Comes now Bernard Morello, Appellant, and files this motion to extend the

deadline for filing Appellant’s Brief for 30 days, up to and including October 7, 2015. In

support thereof, Appellant would respectfully show the Court as follows:

       1.      Appellant’s brief is currently due for filing by September 7, 2014, and this

motion for extension of time is filed prior to said deadline.

       2.      By this motion, Appellant seeks a 30-day extension of time from the date

the brief was originally due, or October 7, 2015.




                                                  1 
        
       3.     Good cause exists for the extension. Although requested on August 14,

2015, Appellant’s counsel have yet to receive a copy of the reporter’s record in this case

and have thus been unable to begin review of the record in preparation of drafting

Appellant’s brief. In addition, counsel for Appellee circulated an email of August 13,

2015, advising that the clerk’s record in this matter is incomplete and excludes

approximately 100 pages of summary-judgment exhibits. For these reasons, Appellant

submits that good cause exists for the current extension.

       Wherefore, premises considered, Appellant respectfully prays that this motion be

granted and that the deadline for filing his briefing be extended 30 days, up to and

including October 7, 2015. Appellant also prays for such other and further relief to

which he may be otherwise entitled.

                                                 Respectfully submitted,

                                                 LAPEZE & JOHNS, P.L.L.C.


                                                 By:___________________________
                                                 Keith W. Lapeze
                                                 Texas Bar No. 24010176
Taylor L. Shipman
                                                 Texas Bar No. 24079323
                                                 601 Sawyer Street, Suite 650
                                                 Houston, Texas 77007
                                                 Tel. (713) 739-1010
                                                 Fax. (713) 739-1015
                                                 keith@lapezejohns.com
                                                 taylor@lapezejohns.com




                                                2 
        
                                               JURANEK LAW FIRM, PLLC


                                               ______________________
                                               By: JAMES JURANEK
                                               State Bar No. 24026888
                                               111 N. Ennis
                                               Houston, Texas 77003
                                               (713) 229-0699
                                               (888) 626-6596 (fax)
                                               james@jjfirm.com
                                               Counsel for Appellant

                             CERTIFICATE OF CONFERENCE

       The undersigned contact Appellant’s counsel (Craig Pritzlaff) about the contents

of this motion and the relief requested. Mr. Pritzlaff advised that Appellee is unopposed

to the relief sought.


                                               __________________________
                                               James Juranek



                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing motion was served on the following counsel for

Appellee State of Texas via e-filing on August 20, 2014:

Craig J. Pritzlaff
Assistant Attorney General
P.O. Box 12548, MC-066,
Austin, TX 78711
512.320.0911 (Fax)
                                               __________________________
                                               James Juranek




                                               3